              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                          )
                                         )
            Plaintiff,                   ) Civil Action No.
                                         )
v.                                       ) 1:18-cv-01233-CAP-CMS
                                         )
EQUIFAX INFORMATION                      )
SERVICES LLC, et al.,                    )
                                         )
            Defendants.                  )

NOTICE OF APPEARANCE OF N. CHARLES CAMPBELL ON BEHALF
 OF DEFENDANT NATIONAL CONSUMER TELECOM & UTILITIES
                   EXCHANGE, INC.

      PLEASE TAKE NOTICE THAT N. Charles Campbell, of the firm King &

Spalding LLP, hereby enters his appearance as counsel of record on behalf of

Defendant National Consumer Telecom & Utilities Exchange, Inc.

      Respectfully submitted this 6th day of June, 2019.

                                     KING & SPALDING LLP

                                     By: /s/ N. Charles Campbell
                                     N. Charles Campbell (Ga. Bar No. 210929)
                                     1180 Peachtree Street N.E.
                                     Atlanta, Georgia 30309-3521
                                     Tel: (404) 572-4600
                                     Fax: (404) 572-5100
                                     Email: ccampbell@kslaw.com
                                     Attorneys for Defendant NCTUE
